PER CURIAM.
In this appeal, Appellants seek reversal of an order denying reimbursement from the Special Disability Trust Fund for temporary disability and medical benefits pursuant to section 440.49, Florida Statutes (1995). We agree with the analysis of Special Disability Trust Fund v. Florida Hospital, 692 So.2d 260 (Fla. 1st DCA 1997), and reverse that part of the JCC’s Final Order denying statutory reimbursement of temporary disability and medical benefits.
REVERSED.
BOOTH, BARFIELD and MINER, JJ., Concur.